Citation Nr: 1730754	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating for obstructive sleep apnea, rated as 30-percent disabling prior to June 11, 2012, and 50-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 20-percent for osteoarthritis of the left shoulder.

3.  Entitlement to an initial rating in excess of 10-percent for bilateral plantar fasciitis with osteoarthritis of both first metatarsophalangeal joints.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from July 1985 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which (in pertinent part) granted service connection for obstructive sleep apnea, osteoarthritis of the left shoulder, and bilateral plantar fasciitis.

In a March 2013 rating decision, the RO granted an increased 50-percent rating for obstructive sleep apnea, effective June 11, 2012.  In a July 2015 rating decision, the RO granted an increased 20-percent rating for osteoarthritis of the left shoulder, as well as an increased 10-percent rating for bilateral plantar fasciitis.  As the above actions represent only partial grants of the claims on appeal, the claims for increased ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran perfected an appeal of entitlement to service connection for residuals of right second metacarpal fracture with osteoarthritis.  However, the RO granted this claim in a July 2015 rating decision.  As this is a full grant of the requested benefit, the appeal is satisfied.  

The Board notes that the Veteran initially requested a Central Office hearing before a Veterans Law Judge.  Such a hearing was scheduled in February 2017.  However, the Veteran failed to appear for the hearing.  The case will therefore proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to increased ratings for osteoarthritis of the left shoulder and bilateral plantar fasciitis, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 11, 2012, the Veteran's obstructive sleep apnea has required the use of a breathing device.

2.  At no point during the pendency of the appeal has the Veteran's obstructive sleep apnea been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has his obstructive sleep apnea necessitated a tracheostomy.


CONCLUSIONS OF LAW

1.  Prior to June 11, 2012, the criteria for a 50-percent rating for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6847 (2016).

2.  At no time during the pendency of the appeal have the criteria been met for a rating in excess of 50 percent for obstructive sleep apnea.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6847 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  At the outset, the Board notes that the RO mailed the Veteran a letter in September 2010 providing the requisite notice with respect to the claims on appeal.  VA's duty to notify has therefore been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the Veteran's claim for increased compensation for sleep apnea.  Specifically, VA has obtained VA outpatient records pertaining to the Veteran, as well as the Veteran's service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  In addition, VA has afforded the Veteran medical examinations pertaining to his service-connected sleep apnea, most recently in November 2014.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations, and offered assessments of the Veteran's functional impairment based on their findings.  There is no indication in the record that the Veteran's sleep apnea has gotten materially worse since his most recent examination.  As such (and for the reasons discussed below), the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the issue herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating for Obstructive Sleep Apnea

The Veteran contends that he is entitled to an increased initial disability rating for his obstructive sleep apnea.  For the following reasons, the Board finds that the Veteran is entitled to a uniform 50-percent rating, but no higher, for the entire period on appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weight all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's sleep apnea is rated under diagnostic code (DC) 6847.  See 38 C.F.R. § 4.97.  Under that DC, a 30-percent rating is warranted for sleep apnea that is productive of persistent day-time hypersomnolence; a 50-percent rating is warranted for sleep apnea requiring use of breathing assistance device such as continuous airway pressure (CPAP) machine; finally, a 100-percent rating is warranted for sleep apnea requiring chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  Id.

A review of the facts reveals the following:  In October 2010, the Veteran underwent a VA general examination in which he explained to the examiner that he was diagnosed with sleep apnea in June 2010 but did not yet have a CPAP machine, despite his need for one.  He reported that, during the day, he did not feel rested and fell asleep easily.  Nonetheless, the examiner noted that the Veteran's sleep apnea did not limit his occupational duties; he did not take any medication for it, nor had he received any surgeries.

In June 2012, the Veteran underwent a VA examination for sleep apnea in which he was diagnosed with obstructive sleep apnea.  The Veteran stated that he used his CPAP machine nightly, yet did not feel well rested upon waking.  He reported getting six hours of sleep during the night, and indicated that he suffered from frequent fatigue.  The examiner determined that the Veteran suffered from persistent daytime hypersomnolence, but did not suffer from chronic respiratory failure with carbon dioxide retention.

A review of the Veteran's VA outpatient medical records do not demonstrate any additional relevant information about his sleep apnea symptoms.

Applying the law to the facts of the case, the Board finds, initially, that the Veteran's current staged rating is inappropriate.  In light of the fact that the Veteran reported using a CPAP on a regular basis prior to his June 2012 VA examination, the Board finds that the criteria for a 50-percent rating prior to June 11, 2012 have been met.  See id.  To that end, a uniform 50-percent disability rating for the entire period on appeal will be granted.

However, the Board finds that the Veteran's sleep apnea symptoms have not met the criteria for a rating in excess of 50 percent at any time during the appeal period.

On review, neither of the VA examination reports discussed above demonstrate that the Veteran's sleep apnea has been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor does the record demonstrate that the Veteran's sleep apnea has ever required a tracheostomy.  See id.  Indeed, the examination reports establish that the Veteran exhibited none of the symptoms required for a higher, 100-percent rating.  In sum, there is simply no objective evidence of record demonstrating that the criteria for a higher rating have been met.

The Board has considered the Veteran's lay assertions that his sleep apnea is worse than what is reflected by his current rating.  To that end, while laypersons are competent to report symptoms such as difficulty sleeping, the specific findings from the VA examination reports are more probative as to the severity of his sleep apnea for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that the Veteran has not specifically asserted that he has had any of the symptoms that would justify a higher rating; rather, he has simply alleged in general terms that his condition is deserving of an increased rating.  Under these circumstances, while the Board acknowledges the Veteran's contentions, the detailed findings of medical professionals are more probative in light of the specific rating criteria.

The Board acknowledges the Veteran's contentions that his sleep apnea has impacted his employability and hindered his daily activities.  In this regard, the issue of entitlement to a TDIU is addressed in the Remand portion of this decision.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.97, a rating in excess of 50 percent is not warranted for the Veteran's obstructive sleep apnea, at any time during the appeal period.


ORDER

Prior to June 11, 2012, entitlement to a 50-percent disability rating for obstructive sleep apnea is granted.

Entitlement to a rating in excess of 50 percent for obstructive sleep apnea is denied.


REMAND

Although the Board regrets the delay, additional evidentiary development is required prior to final adjudication of the remaining issues on appeal.  See 38 C.F.R. § 19.9.

Plantar Fasciitis

The Veteran contends that his service-connected bilateral plantar fasciitis with osteoarthritis of both first metatarsophalangeal joints warrants an initial rating in excess of 10 percent.  His symptoms are rated analogously under DC 5276, which provides evaluations for flatfoot.  38 C.F.R. § 4.71(a).

Under DC 5276, a 10-percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20-percent rating is warranted for several, unilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30-percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50-percent rating is warranted for pronounced bilateral flatfoot if there is evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

In addition, DCs 5277-5284 provide ratings for other disabilities of the feet, to include weak foot, claw foot (pes cavus), metatarsalgia, anterior (Morton's disease), hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, and other foot injuries.  See id.

The Veteran underwent a VA general examination in October 2010.  The report indicates that the Veteran informed the examiner that he had suffered from bilateral plantar fasciitis "for years."  He reported suffering from pain every morning with initial weight-bearing, as well as pain with standing more than two to three hours.  He indicated that his foot condition limited his activities of daily living.

In June 2012, the Veteran underwent another VA examination specific to his foot condition.  Again, he informed the examiner that he experienced intermittent foot pain, especially in the morning.  The pain was aggravated by long periods of walking.  The Veteran reported that he could tolerate walking one mile without rest, and he could tolerate standing for 30 minutes without rest.  Imaging tests confirmed that the Veteran suffered from degenerative or traumatic arthritis, as well as plantar calcaneal spurring.  The Veteran explained that his foot condition impacted his ability to work as an environmental consultant, and he had to modify his job duties.

In November 2014, the Veteran underwent another VA examination in which he was again diagnosed with plantar fasciitis in both of his feet.  The Veteran reported pain in his feet associated with ambulation in the morning, but did not report any functional loss or functional impairment in his foot.  The examiner determined that the Veteran suffered from pain, weakness, fatigability or incoordination that significantly limited his functional ability during flare-ups in both feet.  Moreover, the Veteran exhibited functional loss during flare-ups, or when the foot was used repeatedly over a period of time.  The examiner neither asked nor determined if the Veteran suffered from any other foot condition.

Throughout the period on appeal, the Veteran has repeatedly asserted that his bilateral plantar fasciitis should be rated under different DCs.  See, e.g., May 2017 Informal Hearing Presentation, p. 4 ("The appellant argues that he would be better served by rating his bilateral foot problems under a different DC that better addresses the particular manifestations that he has, instead of attempting to force his manifestations into the preformed criteria for the pes planus rating.").  Applying the law to the facts of the case, the Board regrettably finds that a remand is in order, as the most recent VA examination did not adequately discuss whether the Veteran's symptoms were analogous to any other foot conditions, such as hammer toe, hallux valgus, or weak foot.  See 38 C.F.R. § 4.71(a), DCs 5277-5284.  Without such information, the Board cannot appropriately rate the Veteran's disability.

Osteoarthritis of the Left Shoulder

The Veteran contends that he is entitled to an increased initial rating for his service-connected osteoarthritis of the left shoulder (his non-dominant shoulder).  Because the Board finds that the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2017), a remand is warranted.

he Veteran's left shoulder symptoms are rated under DC 5003-5203.  See 38  C.F.R. § 4.71(a).  Under DC 5203, which governs ratings for impairment of the clavicle or scapula, a 10-percent rating is warranted for malunion or nonunion without loose movement; a 20-percent rating is warranted for nonunion with loose movement or dislocation.  Alternatively, other DCs provide evaluations based on ankylosis, limitation of motion of the arm, or other impairment of the humerus.  See id. at DCs 5200-5202.

The Veteran was last provided a VA examination in connection with his left shoulder disability in November 2014.  Subsequent to that examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the VA examination reports of record include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not range of motion measurements for the opposite joint.  No substantive explanation is provided as to why such testing was not performed.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

TDIU

In various statements, the Veteran has asserted that his service-connected disabilities impair his ability to work.  See, e.g., November 2014 VA examination report; May 2017 Informal Hearing Presentation, p. 2.  Thus, entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (entitlement to a TDIU is not a separate issue that must be raised with specificity; rather, it is a component of an increased rating claim).  However, because the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal, however, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from May 2015 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected osteoarthritis of the left shoulder.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition, in light of the relevant criteria described in 38 C.F.R. § 4.71(a), Diagnostic Codes 5200-5203.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for an examination to assess the nature and severity of his bilateral plantar fasciitis.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  Please note whether the Veteran has any other foot conditions, to include whether his bilateral foot symptoms are more analogous to any of the conditions listed in 38 C.F.R. § 4.71(a), Diagnostic Codes 5277-5284.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing all indicated development, readjudicate the claims, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


